DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Mick (US 5655615 A).
With respect to claims 1, 8, and 13-14, Mick discloses: A system to actuate wheels on a vehicle, comprising: a bogie (310, Fig. 12) having a first end (left end) and a second end (right end), the bogie rotatable about a central location between the first end and the second end; a first wheel (illustrated in phantom, not numbered) mounted to the first end of the bogie; a second wheel (illustrated in phantom, not numbered) mounted to the second end of the bogie; a first linear actuator (324) coupled to a first endstop (322), the first linear actuator capable of deploying and retracting the first endstop (Col. 11, LL.60-64), the first endstop configured to apply pressure to the bogie at a first location when deployed by the first linear actuator (Col. 11, LL. 55-59); and a second linear actuator (323) coupled to a second endstop (321), the second linear actuator capable of deploying and retracting the second endstop (Col. 11, LL.60-64), the second endstop configured to apply pressure to the bogie at a second location when deployed by the second linear actuator (Col. 11, LL. 55-59), wherein the first endstop and the second endstop are independently deployed and retracted, wherein the first end is prevented from moving in an upward direction when the first endstop is deployed, and wherein the second end is prevented from moving in an upward direction when the second endstop is deployed, wherein the first linear actuator is configured to partially retract the first end stop and fully retract the first endstop, and wherein the second linear actuator is configured to partially retract the second endstop, wherein the first linear actuator and the second linear actuator are configured to independently operate
Note, Mick discloses having the front actuators (324/324) hydraulically connected and the rear actuators (323/323) hydraulically connected (Col. 11, L.66 - Col. 12, L. 4 ).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mick (US 5655615 A).
With respect to claims 2 and 15 Mick discloses all of the features as set forth above but is silent in teaching: the bogie is capable of rotating +/- 90° when neither the first endstop and the second endstop are deployed. As illustrated in Fig. 12, the bogie (310) appears to be capable of rotating within the claimed range when the endstops are not deployed; however, a specific angle range is not disclosed by Mick. If Mick is found to not rotate within the claimed ranges, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Mick to arrive at the claimed invention. The range of rotation of the suspension system in limited by the suspension system’s geometry. Accordingly, the range of rotation can be adjusted by changes to the shape size or proportion of the suspension elements, thus the modifications would have been obvious (see MPEP 2144.04 IV. A-B.). Such a person would have been motivated to make the change to allow the vehicle to pass more extreme obstacles. 
With respect to claims 3 and 16 Mick discloses all of the features as set forth above but is silent in teaching: at least one of the first endstop and the second endstop includes a compliant member that is configured to engage the bogie.  
In a different embodiment, Mick discloses endstops (138a, Fig. 12) comprising an elastomeric material (Col. 9, LL. 14-16). Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the embodiment of a system to actuate wheels on a vehicle illustrated in Figure 12 to include an elastomeric material on the endstop to provide a compliant member designed to engage the bogie. Such a person would have been motivated to make the modification to protect the bogie from damage as a result of metal-on-metal contact between the endstop and bogie. 
With respect to claims 9-12, Mick discloses all of the features as set forth above but is silent in teaching: when a first or second endstop is partially retracted, the first or second end is capable of rotating +/- 30° or +/-5°. The range of rotation of the suspension system in limited by the suspension system’s geometry and the degree to which an endstop is deployed. Accordingly, the range of rotation can be adjusted by changes to the shape size or proportion of the suspension elements, thus the modifications would have been obvious (see MPEP 2144.04 IV. A-B.). Such a person would have been motivated to make the change to allow the vehicle to pass more extreme obstacles. 

Allowable Subject Matter
Claims 4-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 17, the closest prior art of record is Mick (US 5655615 A). Mick discloses all of the features of the respective independent claims as outlined above but is silent in teaching: a locking mechanism configured to hold the second endstop in a deployed position. Suggestions to modify Mick to include a locking mechanism for an endstop were not reasonably found in the prior art. 
Regarding claims 5 and 18, Mick is silent in teaching: a force sensor coupled to at least one of the first endstop and the second endstop. Though force sensors for suspension elements are known in the prior art, suggestions to include a force sensor coupled to an endstop were not reasonably found in the prior art. 
Regarding claims 6 and 7, and 19 and 20, Mick is silent in teaching: a first and second housing configured to receive the first and second endstops when the first and second endstops are retracted. Suggestions to modify Mick to include housings as claimed were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses endstops for vehicles having bogie-type suspensions in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616